Citation Nr: 0525934	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  00-16 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had recognized guerilla service from June 9, 
1945, to September 7, 1945, and Regular Philippine Army 
service from September 8, 1945, to September 15, 1945.  He 
died on November [redacted], 1979.  The appellant seeks benefits as 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1999 by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Manila, Philippines.  The appellant appealed that 
decision, but in June 2001 the Board confirmed the denial of 
her claim.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Secretary of Veterans Affairs (Secretary) and the 
appellant, through an attorney, filed a joint motion to 
vacate the Board's decision and remand the case for 
additional action.  That motion was granted by the Court 
later that month.  The Board remanded the case for additional 
development in July 2003.  The requested actions have since 
been completed, and the case is now before the Board for 
further appellate review.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  During his lifetime, the serviceman did not establish 
service connection for any disabilities.

3.  The serviceman died on November [redacted], 1979, at the age of 
59 years, due to a cerebral hemorrhage and generalized 
arteriosclerosis.  

4.  A cerebral hemorrhage and generalized arteriosclerosis 
were not present during service, were not manifested within 
one year after service, and did not develop as a result of 
any incident during service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the serviceman's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the appellant informed her of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The July 2004 letter included an 
explanation of what the evidence must show to establish 
service connection for a disease.  The communications, such 
as letters from the RO dated in July 2004 and October 2004 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
advised her to submit any additional evidence which she had 
which would substantiate the appeal.  Thus, the fourth 
element is satisfied.  The RO also supplied the appellant 
with the applicable regulations in the SOC.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim.  The appellant 
was not provided a VCAA letter until after the decision being 
appealed.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of the claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letter and was 
given an ample opportunity to respond.  The appellant has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
All available service records have been obtained, as have 
post service treatment summaries.  The death certificate has 
also been obtained.  The appellant has declined a hearing.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the serviceman's death.  
She asserts that the cause of the serviceman's death was a 
result of his service.  She argues that her spouse contracted 
disease during the war years and it was manifested within a 
year after separation from service.  She contends that he 
continued to suffer from such diseases and that they 
contributed to his death. 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  Service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131.  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

The following diseases shall be granted service connection 
as a result of tropical service, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within the applicable time limits under 
§3.307 or §3.308 following service in a period of war or 
following peacetime service, provided the rebuttable 
presumption provisions of §3.307 are also satisfied:  
Amebiasis, blackwater fever, cholera, dracontiasis, 
dysentery, filariasis, Leishmaniasis, including kala-azar, 
loiasis, malaria, onchocerciasis, oroya fever, pinta, 
plague, schistosomiasis, yaws, and yellow fever.  Resultant 
disorders or diseases originating because of therapy 
administered in connection with such diseases or as a 
preventative thereof.  Cerebral hemorrhage and generalized 
arteriosclerosis are not among the listed diseases.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During his lifetime, the serviceman did not establish service 
connection for any disabilities.  

The serviceman's death certificate shows that he died on 
November [redacted], 1979, at the age of 59 years, due to a cerebral 
hemorrhage and generalized arteriosclerosis.  The death 
certificate does not contain any indication that the cause of 
death was related to service.  The Board also notes that the 
death certificate does not contain any references to any 
tropical diseases.  

The serviceman's only service record contains no mention of 
disease.  An affidavit for Philippine Army Personnel dated in 
September 1945 does not contain any mention of cerebral 
hemorrhage and generalized arteriosclerosis.  Thus, the only 
record contemporaneous to the serviceman's period of service 
does not provide any support for the claim for service 
connection for the cause of his death.  

There is also no evidence that the disorders listed on the 
death certificate were manifested within the one year 
presumptive period after separation from service.  The 
earliest medical evidence of the presence of cardiovascular 
disease is the death certificate itself which is dated many 
years after service.

Also presented is a medical certificate from Ulderico A. 
Gloria, M.D., dated in August 2000 which is to the effect 
that he treated the veteran for pulmonary tuberculosis, 
hypertension, and cerebral hemorrhage in 1979.  Again, 
however, the Board notes that this medical evidence is from 
many years after service and contains no opinion linking the 
disorders to service.  

Although the appellant has expressed her own opinion that the 
serviceman's death was related to service, that is not enough 
to support the claim.  The Court has held that lay persons, 
such as the appellant, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In summary, the evidence shows that the diseases which 
resulted in the serviceman's death were not present during 
service or manifested within the presumptive period after 
service.  There is no competent basis for concluding that 
they are related to service.  Accordingly, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to cause the 
serviceman's death.


ORDER

Service connection for the cause of the serviceman's death is 
denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


